Citation Nr: 1726338	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to September 3, 2010, for the grant of special monthly compensation (SMC) for aid and attendance (for accrued purposes) based on a higher level of care.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1960 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran first submitted a claim for service connection for amyotrophic lateral sclerosis (ALS) and for SMC based on aid and attendance/housebound on July 20, 2010.  The RO granted service connection for ALS but denied entitlement to SMC in an October 2010 rating decision.  In a November 2011 rating decision, the RO granted entitlement to SMC, for accrued purposes, based on account of the Veteran being so helpless as to be in need of regular aid and attendance; loss of use of the upper and lower extremities; and on account of being in need of regular aid and attendance, and in addition, on account of needing a higher level of care.  The RO reasoned the effective date was October 28, 2010, as the Veteran submitted an informal claim for increased evaluation for SMC on that date, prior to his death in December 2010.  

In her August 2012 notice of disagreement, the Appellant, through her representative, requested an effective date of July 20, 2010, the date the Veteran submitted his claim, for the grant of SMC "at the R-2 rate."  The RO denied the Appellant's request in its April 2013 statement of the case, and the Appellant substantially appealed the issue in May 2013. 

In a July 2013 supplemental statement of the case (SSOC), a decision review officer (DRO) granted an effective date of July 20, 2010 for the grant of SMC based on regular aid and attendance.  However, the DRO granted an effective date of September 3, 2010 for the grant of SMC based on the need of a higher level of care.  The DRO reasoned September 3, 2010 was the appropriate effective date for this type of SMC because that was the date the Veteran was first admitted into hospice care.  As this did not satisfy the Appellant's claim, the issue was certified to the Board in October 2013.  

In November 2016, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to September 3, 2010, it is not factually ascertainable the Veteran required a higher level of care.


CONCLUSION OF LAW

The criteria for an effective date prior to September 3, 2010, for the award of SMC for aid and attendance (for accrued purposes) based on a higher level care have not been met.  38 U.S.C.A. §§ 1114 (l), (0), 1114 (r)(2), 5110 (b)(2) (West 2014); 38 C.F.R. §§ 3.1, 3.303, 3.400 (0), 3.401 (a), 3.350 (h), 3.352 (b) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in September and November 2010 letters, prior to the November 2011 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran and the Appellant have been obtained.  In addition, the Appellant was afforded the opportunity to present testimony at a hearing before the Board in November 2016.  

Neither the Appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Appellant's claims.

Legal Criteria

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 C.F.R. § 3.400.  

Specifically, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 C.F.R. § 3.400 (o).  

If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes the RO, in its July 2013 SSOC, assigned an effective date of July 20, 2010 for SMC based on loss of use of the upper and lower extremities, and regular aid and attendance.  However, for the SMC based on a higher level of care, the RO assigned September 3, 2010 as the effective date.  The RO reasoned this was appropriate because that is the date the Veteran was first admitted into hospice care.  The Appellant now appeals the September 3, 2010 effective date, and asserts July 20, 2010 as the correct effective date for the SMC based on a higher level of care.  As such, the central issue the Board must resolve is whether the Veteran needed a "higher level of care," as required by § 3.352 (b), prior to September 3, 2010.  

38 C.F.R. § 3.352 (b)(1)(iii) defines "higher level of care" as a need for care greater than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352 (b)(2) further defines the need for a higher level of care as the need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by the Department, or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on examination by such physician.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  

Under 38 C.F.R. § 3.352 (b)(3), the term "under the regular supervision of a licensed health-care professional", as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will suffice.

Under 38 C.F.R. § 3.352 (c), the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  However, under 38 C.F.R. § 3.352 (b)(4) a person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  

Additionally, 38 C.F.R. § 3.352 (b)(5) provides that a higher level aid-and-attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.

Private medical records from June and July 2010 indicate the Veteran presented with progressive dysarthria and weakness, as well as dysphagia and aspiration with liquids, slurred speech, rapid weight loss, and difficulty using a walker.  The June 2010 examination report indicates the Veteran was not able to feed himself, prepare his own meals, or tend to his hygienic needs due to "significant weakness" in his hands and legs.  However, the physician indicated the Veteran was not yet confined to a bed, did not require nursing home care or medication management, and was able to manage his own financial affairs.  The treatment plans provided by the various physicians who examined the Veteran in July 2010 included thickened liquids for food, a cough assist medication, ankle-fixation orthotic boots, and continuing the use of a walker.  Further, outpatient VA medical records from August 23, 2010 indicate the Veteran presented with normal muscle strength and tone and normal reflexes except in the knees and left triceps.  These medical records clearly indicate the Veteran suffered from conditions satisfying the criteria for regular aid and attendance.  However, they fall short of establishing the need for a higher level of care on a daily basis, or in the alternative, the need of hospitalization or other institutional care.

The first record to clearly indicate the Veteran needed institutional assistance is the hospice admission notes dated September 3, 2010.  The admission note indicates there had been increased difficulty with swallowing and generalized weakness.  Relevantly, the record also states the Appellant had become stressed and overwhelmed.  The Board acknowledges the Appellant's reports that she admitted the Veteran into hospice care because she was no longer able to lift him up.  However, the Board finds this assertion insufficient to satisfy the statutory requirement to clearly establish the need for a higher level of care.  See 38 C.F.R. § 3.352 (5).

At her November 2016 videoconference Board hearing, the Appellant testified it became too difficult to provide the care he needed as she was unable to lift him.  She stated she did not want to place the Veteran in a nursing home or hospice on September 3, 2010, but it was too hard for her to provide the needed care as he was fully incapacitated.  While the Board finds the Appellant's report that she was providing daily assistance to the Veteran prior to September 3, 2010 credible, neither she nor her representative has claimed she is a licensed health-care professional.  Nor has she proffered clear evidence indicating she was regularly supervised by licensed health-care professionals as required by 38 C.F.R. § 3.352 (b) prior to the Veteran's admission into hospice care.  A letter from a VA treating physician, received in December 2010, concluded the Veteran required a higher level of care than is required to establish entitlement to the regular aid and attendance allowance.  The physician specified that the Veteran was diagnosed with ALS and became quadriplegic in July 2010.  The letter further noted the Veteran required the following care: bowel care on a daily basis; turning in bed every two/three hours to prevent the development of decubitus ulcers; physical therapy and daily range of motion exercises to prevent contractures and to maintain muscle tone; transferring in and out of bed, in and out of wheelchair, in and out of vehicles on a daily basis; positioning patient correctly in wheelchair, and re-positioning him four to eight times a day to prevent decubitus ulcers, and prevent sweating and possible chills.  The letter stated the Appellant provided the above-mentioned care on a continuing basis, and was trained and supervised by members of the Spinal Cord Injury staff.    

However, the letter does not specify the date the Appellant was trained and supervised in her daily care of the Veteran.  The letter is not dated, although a printout date indicates it was first printed in November 19, 2010.  As such, the Board finds September 3, 2010 the first date in which it was factually ascertainable the Veteran needed a higher level of care, as defined by regulation, and thus, the appropriate effective date for the award of SMC for accrued purposes based on a higher level of care.  The Board finds the preponderance of the evidence is against the Appellant's claim because it is not factually ascertainable the Veteran needed a higher level of care as defined in 38 C.F.R. § 3.352 (b)(2) prior to September 3, 2010.  

ORDER

Entitlement to an effective date prior to September 3, 2010, for the award of special monthly compensation for aid and attendance (for accrued purposes) based on a higher level care is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


